Citation Nr: 1444320	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-29 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1941 to November 1945.  The Veteran died in July 1999.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over this claim is currently with the RO in Winston-Salem, North Carolina.

The appellant was scheduled for a Board hearing at the RO in Winston-Salem, North Carolina in July 2014; however, the appellant withdrew the hearing request in a July 2014 letter.  As a result, the hearing request is withdrawn.  38 C.F.R. § 20.704 (2013).  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  In July 1999, the Veteran died of metastatic nonsmall cell lung cancer.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  There was no lung disease or injury in service.

4.  Symptoms of nonsmall cell lung cancer were not chronic in service.

5.  Symptoms of nonsmall cell lung cancer were not continuous after service separation and did not manifest to a compensable degree within one year of service separation.

6.  The Veteran's metastatic nonsmall cell lung cancer is not related to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board finds that the VCAA notice requirements have been satisfied.  In a February 2010 letter, VA informed the appellant about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the appellant was expected to provide.  The February 2010 letter also fully complied with the Hupp notice requirements.  The RO advised the appellant that service connection had not been established for any disability during the Veteran's lifetime.  The RO also explained the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, as well as the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected; therefore, the duty to notify was fully satisfied by way of the February 2010 letter.

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159; DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (indicating that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim); see also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (clarifying DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion, and that VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2)).  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's private treatment records and the appellant's statements.  

As to the Veteran's service treatment records, the RO issued a formal finding on the unavailability of complete service treatment records in September 2010.  The September 2010 memorandum indicates that further efforts to obtain the service treatment records would be futile.  The record reflects that the appellant undertook similar efforts to locate the Veteran's service personnel records; however, in a January 2006 letter, the National Personnel Records Center explained that these records were most likely destroyed in a fire.

There is no record in the claims file of a phone call or letter informing the appellant about the unavailability of complete service treatment records; however, the appellant's January 2012 statement indicates that such a communication was made.  See January 2012 VA Form 21-4138.  Accordingly, the duty to notify of VA's inability to obtain records was satisfied.  See 38 C.F.R. § 3.159(c)(4).  Additionally, neither the appellant nor the representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the issue that has not been obtained.  Thus, the Board concludes that VA had made every reasonable effort to obtain all records relevant to the appellant's appeal.  Even so, the Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Board acknowledges that the appellant has not been provided with a VA medical opinion with respect to service connection for the cause of the Veteran's death; however, the Board finds that a VA opinion is not necessary in order to decide this claim.  The Board notes that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to DIC claims because the provision specifically states it only applies for "disability compensation."  See DeLaRosa, 
515 F.3d 1319.  Nevertheless, in Wood, the Federal Circuit further clarified DeLaRosa, indicating that, while § 5103(d) is inapplicable to DIC claims, the provision of § 5103(a) still requires VA to make "reasonable efforts" to provide assistance if requested, to include obtaining a medical opinion.  VA is excused from this obligation when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103(a)(2).  

In this case, the Board finds that a medical opinion is not necessary to decide service connection for the cause of the Veteran's death.  As will be discussed below, the Board finds that there was not any in-service lung injury, disease, or event to which metastatic nonsmall cell lung cancer could be related.  Based on this finding, the Board finds that no reasonable possibility exists that a medical opinion would aid in substantiating the claim.  Any opinion obtained would be based on factually inaccurate assumptions as to in-service injury, disease, or event that are not supported by the record, so would be based on a factually inaccurate material fact, and would be of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter, and no further development is required to comply with the duty to assist in developing the facts pertinent to the issue on appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection for the Cause of Death Legal Criteria

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports. 
38 C.F.R. § 3.312(a).  The service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

In order to establish service connection for the cause of death, there must be 
(1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013).  The Board has thoroughly reviewed all the evidence of record in this case.  The analysis below focuses on the most relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 

Service Connection for Cause of the Veteran's Death Analysis

A Certificate of Death issued by the State of North Carolina shows that the Veteran died in July 1999 of metastatic nonsmall cell lung cancer.  No other causes or significant contributory conditions for the Veteran's death were listed.  

Service connection was not in effect for any disability at the time of the Veteran's death; therefore, the appellant seeks service connection for the cause of the Veteran's death based on a condition not yet service connected.  The appellant has asserted that service connection is warranted because VA has not proved that the Veteran's nonsmall cell lung cancer was not related to a war injury.  See January 2011 letter; January 2011 VA Form 21-4138.  More recently, the appellant contends that the nonsmall cell lung cancer was caused by exposure to asbestos in service.  See October 2011 VA Form 9; January 2012 VA Form 21-4138.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The cause of the Veteran's death, nonsmall cell lung cancer, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the claim.  See 38 C.F.R. 
§ 3.309(a) (listing "tumors, malignant" as a chronic disease); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that there was an in-service lung disease, injury, or event to which metastatic nonsmall cell lung cancer could be related.  As noted above, there are no service treatment or personnel records associated with the claims file; therefore, there is no official evidence of any complaints, treatment, or symptoms of any injury or disease that the Veteran may have had in service.  A January 2005 NA Form 13038 reflects that the Veteran served in the Army as a Technical Sergeant.

The existing lay and medical evidence does not provide any probative weight towards establishing an in-service lung disease, injury, or event to which metastatic nonsmall cell lung cancer could be related.  Statements from the appellant and the Veteran's brother do not provide any details about any diseases or injuries that may have occurred in service, or information regarding the Veteran's duties and responsibilities in service.  The appellant suggested that nonsmall cell lung cancer could be related to a war injury but did not indicate where, how, or when any such injury might have taken place.  Similarly, the appellant indicated that the Veteran was exposed to asbestos in service, but did not state how or where the Veteran came into contact with asbestos in service.  As noted above, the Veteran served in the Army, but there is no evidence that he served in the Navy or worked in a U.S. shipyard.  See M21-1M2, Part IV, Subpart ii, 2.C.9.g (discussing exposure to asbestos during World War II).  There is no medical evidence of an asbestosis diagnosis.  Both the Certificate of Death and contemporaneous medical evidence indicate that symptoms of nonsmall cell lung cancer began in 1999, over 50 years after service.  See Dr. J.H. treatment records.  

In this context, the Board finds that the weight of the lay and medical evidence is against finding that symptoms of nonsmall cell lung cancer were chronic in service.  The appellant has not asserted and the record does not otherwise reflect that symptoms of nonsmall cell lung cancer began in service.

Similarly, the Board finds that the weight of the lay and medical evidence is against finding that symptoms of nonsmall cell lung cancer were continuous after service separation or that symptoms began to manifest to a compensable degree within one year of service separation.  As noted above, both the Certificate of Death and contemporaneous medical evidence indicate that symptoms of nonsmall cell lung cancer began in 1999, over 50 years after service separation.  See Dr. J.H. treatment records.  As such, the evidence does not demonstrate that symptoms of nonsmall cell lung cancer were continuous after service separation, or that symptoms began to manifest within one year of service separation.

As the evidence shows no chronic symptoms of nonsmall cell lung cancer in service, continuous symptoms of nonsmall cell lung cancer after service separation, or manifestation of nonsmall cell lung cancer within one year of service separation, service connection for nonsmall cell lung cancer is not warranted on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board next finds that the weight of the evidence is against finding that the Veteran's metastatic nonsmall cell lung cancer was related to service.  The appellant asserted that the nonsmall cell lung cancer is related to exposure to asbestos in service; however, the evidence does not demonstrate that the appellant has the medical training, knowledge, or experience necessary to render a competent medical opinion relating nonsmall cell lung cancer to service.  In this case, a competent medical opinion would require familiarity with the Veteran's duties and health status in service, knowledge of the complex disease processes that underlie cancer formation, understanding of the risk factors may contribute to cancer formation, and the ability to distinguish between the contributions of any in-service lung disease, injury, or event and the contributions of other events in the 50 years that followed the Veteran's service in the formation of the nonsmall cell lung cancer.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); Jandreau v. Nicholson, 492 F.3d 1372, fn. 4 (Fed. Cir. 2007) (observing that lay evidence is generally not competent to diagnose forms of cancer).  There are no other opinions in the record addressing the etiology of the Veteran's nonsmall cell lung cancer.

For these reasons, the Board finds that the preponderance of the evidence weighs against service connection for the cause of the Veteran's death, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.312.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal for DIC based on service connection for the cause of the Veteran's death is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


